Citation Nr: 0016560	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-19 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for Crohn's Disease, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel



INTRODUCTION

The veteran had active duty from December 1981 to December 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and August 1998 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, which granted service 
connection for Crohn's Disease and assigned a 10 percent 
evaluation.  

Subsequently, by a May 1999 rating decision, after receiving 
a letter and records from a private physician, the RO 
determined that the patient's disorder should have been 
evaluated as 30 percent disabling and increased the rating 
accordingly, effective May 6, 1998, which is the same 
effective date as was contained in the August 1998 rating 
decision.

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeal, (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 
Vet. App. 160 (1991).  Consequently, as the veteran has not 
withdrawn the appeals, the issues on the title page remain in 
appellate status. 

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection--which describes the issue in the present case--
and a claim for an increased rating of a service connected 
disability.  The issue for appellate consideration is 
reflected in accordance with Fenderson.  There is no 
prejudice to the veteran as the record reflects that the RO 
considered the evidence for the appropriate rating period.

Furthermore, the Board notes that the veteran has questioned 
the effective date of the RO's decision in her November 1998 
substantive appeal.  This issue has not been adjudicated.  
Thus, the veteran's claim for an earlier effective date for 
entitlement to service connection for Crohn's Disease is 
referred to the RO for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran continues to have gastrointestinal episodes, 
which manifest as abdominal pain with nausea and vomiting.

3.  The veteran's weight was reported as stable in recent 
medical exams at approximately 144 pounds.

4.  The veteran's recent colonoscopy found no evidence of 
hemorrhoids, polyps, masses, mucosal abnormalities, vascular 
malformations, or diverticular disease.

5.  The veteran's Crohn's Disease is consistent with a 
moderate disorder as contemplated under for irritable colon 
syndrome, which contain the rating criteria for Crohn's 
Disease and do not meet the criteria a severe disorder for 
the rating for Colitis, ulcerative.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's Crohn's Disease has not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114 Diagnostic Code, 
7326-7319 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
She has presented a claims that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased evaluation.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20 (1999).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(1999).

The RO has evaluated the veteran's condition as "Enteritis, 
chronic" 38 C.F.R. § 4.114 Diagnostic Code (DC) 7325 (1999) 
which is rated under the criteria for "Irritable colon 
syndrome," which can be found in 38 C.F.R. § 4.114 DC 7319.

As the RO has noted in rating action discussions, 
consideration in rating this disorder will be given to the 
provisions for chronic enteritis and ulcerative colitis.  See 
DC 7326-7319, 7323.  A single rating reflecting the symptoms 
is selected, these ratings are not for combination.  
38 C.F.R. § 4.114.

The VA has the duty to acknowledge and consider all 
regulations which are potentially applicable to the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-593 (1991).  When, after 
careful consideration of the evidence, a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7.  Where 
entitlement to service connection has been established and an 
increase in the disability rating is at issue, the history of 
the disability is considered; however, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In this case all pertinent evidence 
will be considered for the applicable periods per Fenderson, 
supra.

In addition, each disability must be reviewed in relation to 
its history and emphasis must be placed upon the limitation 
of activity imposed by the disabling condition.  See 38 
C.F.R. § 4.1.  Medical reports must be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  See 38 C.F.R. § 4.2.  The basis of a 
disability evaluation is the ability of the body to function 
as a whole under the ordinary conditions of daily life 
including employment.  See 38 C.F.R. § 4.10.

In a letter from her private physician dated May 1998, it is 
indicated that the veteran has had a long history of this 
disorder.  Records indicate that the veteran first complained 
of stomach distress when she was 19 years old and still in 
service.  At that time, she experienced severe nausea, 
vomiting, diarrhea and pain.  This component of the veteran's 
history is well documented by the veteran's service medical 
records.  Although the condition was not initially diagnosed 
as Crohn's Disease, she displayed symptoms of gastric 
distress which are similar to those reported currently.

During service, an upper GI Series with Small Bowel 
examination was performed in September 1984, which concluded 
that she suffered from, "Irritable terminal ileum most 
probably due to enteritis."  The veteran's medical records 
indicated that from 1982 to date, the veteran has displayed 
symptoms of gastric distress which have varied in severity.

In February 1999, the veteran had a VA medical examination.  
The veteran reported during this examination, that she 
suffers from several attacks per year and that their duration 
is from one to two days to several days.  The examiner noted 
that in the 1980's the veteran experienced severe weight loss 
and went from 122 pounds to 110 pounds.  The veteran's 
private physician, Dr. Ford, noted in her May 1998 report 
that the veteran went from 142 pounds to 110 pounds during 
this time frame.  

However, both the veteran's private physician and the VA 
medical examination indicate that the veteran's weight is 
currently stable at approximately 144 pounds.  
Furthermore, the February 1999 VA medical examiner goes on to 
indicate that the veteran is well nourished and appears to be 
in good health.  The VA medical examiner indicates that the 
veteran's Crohn's Disease is under treatment and 
intermittently symptomatic.

In May 1999, the veteran underwent a colonoscopy, by P. 
Chotiprasidhi, M.D.  The report of this procedure indicated 
that it was a normal colonoscopy and that the segments 
examined were normal and revealed no evidence of hemorrhoids, 
polyps, masses, mucosal abnormalities, vascular 
malformations, or diverticular disease.


DC 7325, for chronic enteritis refer to DC 7319, irritable 
colon syndrome, which contain the rating criteria for 
evaluating Crohn's Disease.  It is provided:  

Irritable colon syndrome (spastic 
colitis, mucous colitis, etc.):
  Severe; diarrhea, or alternating 
diarrhea and constipation, with more 
or less constant abdominal 
distress................      30
  Moderate; frequent episodes of 
bowel disturbance with abdominal 
distress............................
...............      10
  Mild; disturbances of bowel 
function with occasional episodes of 
abdominal 
distress............................
............       0

It should be noted that a 30 percent rating is the highest 
schedular rating available for DC 7319.

The veteran argues that her disorder should be evaluated as 
"Colitis, ulcerative" under 38 C.F.R. § 4.114 DC 7323 that 
provides:

Colitis, ulcerative:
  Pronounced; resulting in marked 
malnutrition, anemia, and general 
debility, or with serious 
complication as liver 
abscess................           
100
  Severe; with numerous attacks a 
year and malnutrition, the health 
only fair during remissions.                                                         
60
  Moderately severe; with frequent 
exacerbations..                                                   
30
  Moderate; with infrequent 
exacerbations..      10

The veteran's disorder does satisfy the requirements of the 
moderately severe category, which is rated as 30 percent 
disabling.  However, the veteran's current condition does not 
satisfy the severe, category for this Diagnostic Code, which 
is rating as 60 percent disabling.  In order to be rated as 
severe, the disorder must cause, "numerous attacks a year 
and malnutrition, the health only fair during remission."  
In her February 1999 VA medical examination, the veteran was 
found to be "well nourished" and in "good health."  It has 
been noted that her weight has been stable.

Based on the veteran's symptomatology, the 30 percent rating 
awarded by the RO under DC 7319, "irritable colon 
syndrome," is the same as would be awarded under DC 7325, 
"colitis, ulcerative."  Finally, the Board notes that it 
has also reviewed this issue mindful of the guidance of 
Fenderson.  The logic set forth above, in determining that a 
rating in excess of 30 percent is not warranted, is the same 
as used to determine that higher "staged" ratings are not 
warranted for any period of time.  There is simply no 
clinical or other evidence suggesting that a "staged" rating 
in excess of 30 percent should be granted for any discernable 
time during the appeal period.  Separate ratings are not for 
application.  38 C.F.R. § 4.114.

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards."  See 38 C.F.R. § 
3.321(b)(1) (1999).  There has been no showing or assertion 
that the disability under consideration has 
caused marked interference with employment, necessitated 
frequent periods of hospitalization or otherwise renders 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a rating in excess of 30 percent for Crohn's 
Disease is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

